DETAILED ACTION
The instant application having Application No. 17/154362 filed on 01/21/2021 is presented for examination by the examiner.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Allowable Subject Matters
Claims 8 and 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claims 9-11 and 25-27 are objected since they depend on claims 8 and 24 respectively.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7, 12-23, 28-30 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Papasakellariou (US 2020/0127773 A1). 

As per claim 1, Papasakellariou discloses “A method for wireless communications at a user equipment (UE), comprising: receiving a downlink control information message scheduling a first transmission on a first downlink data channel of a first component carrier and a second transmission on a second downlink data channel of a second component carrier,” as [(par. 0005), The UE comprises a transceiver configured to receive PDCCHs that convey respective downlink control information (DCI) formats, wherein each DCI format includes a counter field and a slot offset field and receive PDSCHs that convey data transport blocks. (par. 0149), A DL DCI format scheduling a PDSCH transmission in a slot on cell c includes a counter DAI field with value V.sub.C-DAI,c.sup.DL, a total DAI with value V.sub.T-DAI.sup.DL, and a slot offset with value k.sub.1. In a first slot 1110, there are three scheduled PDSCH transmissions to a UE and triplets of values (V.sub.C-DAI,c.sup.DL, V.sub.T-DAI.sup.DL, k.sub.1) in associated DL DCI formats are (1, 3, 2), (2, 3, 2), and (3, 3, 2) starting from a cell with a lowest index among cells with PDSCH transmissions in the first slot. In a second slot 1120, there are two scheduled PDSCH transmissions to the UE and triplets of values (V.sub.C-DAI,c.sup.DL, V.sub.T-DAI.sup.DL, k.sub.1) in associated DL DCI formats are (4, 1, 1) and (1, 1, 1). In a third slot 1130, there are two scheduled PDSCH transmissions to the UE and triplets of values (V.sub.C-DAI,c.sup.DL, V.sub.T-DAI.sup.DL, k.sub.1) in associated DL DCI formats are (2, 3, 0) and (3, 3, 0). (claim 9), a receiver configured to receive a first physical downlink control channel (PDCCH) and a second PDCCH, wherein: the first PDCCH includes a first downlink control information (DCI) format that schedules a reception of a first physical downlink data channel (PDSCH) that includes first one or more transport blocks, the first DCI format includes a first slot offset field having a first value, the second PDCCH includes a second DCI format that schedules a reception of a second PDSCH that includes second one or more transport blocks, the second DCI format includes a second slot offset field having a second value.] “and indicating a first slot for first acknowledgement information associated with the first transmission and a second slot for second acknowledgement information associated with the second transmission;” [(claim 9), determine a first slot, from the first value of the first slot offset field, for transmission of a first physical uplink control channel (PUCCH) with a first hybrid automatic repeat request acknowledgement (HARQ-ACK) codebook that includes first HARQ-ACK information bits corresponding to the first one or more transport blocks; determine a second slot, from the second value of the second slot offset field, for transmission of a second PUCCH with a second HARQ-ACK codebook that includes second HARQ-ACK information bits corresponding to the second one or more transport blocks;] “determining the first slot for transmission of the first acknowledgement information for the first transmission based at least in part on a first timing offset indicator and a first set of received transmissions that includes at least the first transmission and the second slot for transmission of the second acknowledgement information for the second transmission based at least in part on a second timing offset indicator and a second set of received transmissions that includes at least the second transmission;” [(claim 9), determine a first slot, from the first value of the first slot offset field, for transmission of a first physical uplink control channel (PUCCH) with a first hybrid automatic repeat request acknowledgement (HARQ-ACK) codebook that includes first HARQ-ACK information bits corresponding to the first one or more transport blocks; determine a second slot, from the second value of the second slot offset field, for transmission of a second PUCCH with a second HARQ-ACK codebook that includes second HARQ-ACK information bits corresponding to the second one or more transport blocks;] “and transmitting, on one or more uplink control channels, the first acknowledgement information and the second acknowledgement information” [(claim 3), receiving the first PDSCH and the second PDSCH when the second slot is after the first slot; and transmitting the first PUCCH and the second PUCCH. (claim 11), a transmitter configured to transmit the first PUCCH and the second PUCCH.]

As per claim 2, Papasakellariou discloses “The method of claim 1,” as [see rejection of claim 1.] “wherein receiving the downlink control information message comprises: receiving the downlink control information message over a set of downlink control channel occasions” [(claim 9), a receiver configured to receive a first physical downlink control channel (PDCCH) and a second PDCCH, wherein: the first PDCCH includes a first downlink control information (DCI) format that schedules a reception of a first physical downlink data channel (PDSCH) that includes first one or more transport blocks, the first DCI format includes a first slot offset field having a first value, the second PDCCH includes a second DCI format that schedules a reception of a second PDSCH that includes second one or more transport blocks, the second DCI format includes a second slot offset field having a second value.]

As per claim 3, Papasakellariou discloses “The method of claim 1,” as [see rejection of claim 1.] “wherein the received downlink control information message is associated with a first set of downlink control channel occasions associated with the first transmission and a second set of downlink control channel occasions associated with the second transmission” [(claim 9), a receiver configured to receive a first physical downlink control channel (PDCCH) and a second PDCCH, wherein: the first PDCCH includes a first downlink control information (DCI) format that schedules a reception of a first physical downlink data channel (PDSCH) that includes first one or more transport blocks, the first DCI format includes a first slot offset field having a first value, the second PDCCH includes a second DCI format that schedules a reception of a second PDSCH that includes second one or more transport blocks, the second DCI format includes a second slot offset field having a second value.]

As per claim 4, Papasakellariou discloses “The method of claim 3,” as [see rejection of claim 3.] “wherein the first set of downlink control channel occasions is different than the second set of downlink control channel occasions” [(claim 9), a receiver configured to receive a first physical downlink control channel (PDCCH) and a second PDCCH, wherein: the first PDCCH includes a first downlink control information (DCI) format that schedules a reception of a first physical downlink data channel (PDSCH) that includes first one or more transport blocks, the first DCI format includes a first slot offset field having a first value, the second PDCCH includes a second DCI format that schedules a reception of a second PDSCH that includes second one or more transport blocks, the second DCI format includes a second slot offset field having a second value.]

As per claim 5, Papasakellariou discloses “The method of claim 1,” as [see rejection of claim 1.] “wherein the first slot is different than the second slot” [(claim 9), determine a first slot, from the first value of the first slot offset field, for transmission of a first physical uplink control channel (PUCCH) with a first hybrid automatic repeat request acknowledgement (HARQ-ACK) codebook that includes first HARQ-ACK information bits corresponding to the first one or more transport blocks; determine a second slot, from the second value of the second slot offset field, for transmission of a second PUCCH with a second HARQ-ACK codebook that includes second HARQ-ACK information bits corresponding to the second one or more transport blocks;]

As per claim 6, Papasakellariou discloses “The method of claim 1,” as [see rejection of claim 1.] “further comprising: identifying a set of indicators in the received downlink control information message; and determining a count associated with a transmission of the first acknowledgement information and the second acknowledgement information” [(par. 0005), each DCI format includes a counter field and a slot offset field and receive PDSCHs that convey data transport blocks. The UE further comprises a decoder configured to detect the DCI formats configuring the PDSCH receptions; and a controller configured to determine locations for HARQ-ACK bits in a HARQ-ACK codebook based on a value of the slot offset field and a value of the counter field in each detected DCI format and to determine a time unit for transmission of the HARQ-ACK codebook based on a value of the slot offset field in each detected DCI format. The UE further comprises the transceiver is further configured to transmit the HARQ-ACK codebook.]

As per claim 7, Papasakellariou discloses “The method of claim 6,” as [see rejection of claim 6.] “wherein the set of indicators comprises at least two downlink assignment indicators” [(par. 0005), each DCI format includes a counter field and a slot offset field and receive PDSCHs that convey data transport blocks. The UE further comprises a decoder configured to detect the DCI formats configuring the PDSCH receptions; and a controller configured to determine locations for HARQ-ACK bits in a HARQ-ACK codebook based on a value of the slot offset field and a value of the counter field in each detected DCI format and to determine a time unit for transmission of the HARQ-ACK codebook based on a value of the slot offset field in each detected DCI format. The UE further comprises the transceiver is further configured to transmit the HARQ-ACK codebook.]

As per claim 12, Papasakellariou discloses “A method for wireless communications at a base station, comprising: transmitting a downlink control information message scheduling a first transmission on a first downlink data channel of a first component carrier and a second transmission on a second downlink data channel of a second component carrier,” as [(par. 0005), The UE comprises a transceiver configured to receive PDCCHs that convey respective downlink control information (DCI) formats, wherein each DCI format includes a counter field and a slot offset field and receive PDSCHs that convey data transport blocks. (par. 0149), A DL DCI format scheduling a PDSCH transmission in a slot on cell c includes a counter DAI field with value V.sub.C-DAI,c.sup.DL, a total DAI with value V.sub.T-DAI.sup.DL, and a slot offset with value k.sub.1. In a first slot 1110, there are three scheduled PDSCH transmissions to a UE and triplets of values (V.sub.C-DAI,c.sup.DL, V.sub.T-DAI.sup.DL, k.sub.1) in associated DL DCI formats are (1, 3, 2), (2, 3, 2), and (3, 3, 2) starting from a cell with a lowest index among cells with PDSCH transmissions in the first slot. In a second slot 1120, there are two scheduled PDSCH transmissions to the UE and triplets of values (V.sub.C-DAI,c.sup.DL, V.sub.T-DAI.sup.DL, k.sub.1) in associated DL DCI formats are (4, 1, 1) and (1, 1, 1). In a third slot 1130, there are two scheduled PDSCH transmissions to the UE and triplets of values (V.sub.C-DAI,c.sup.DL, V.sub.T-DAI.sup.DL, k.sub.1) in associated DL DCI formats are (2, 3, 0) and (3, 3, 0). (claim 9), a receiver configured to receive a first physical downlink control channel (PDCCH) and a second PDCCH, wherein: the first PDCCH includes a first downlink control information (DCI) format that schedules a reception of a first physical downlink data channel (PDSCH) that includes first one or more transport blocks, the first DCI format includes a first slot offset field having a first value, the second PDCCH includes a second DCI format that schedules a reception of a second PDSCH that includes second one or more transport blocks, the second DCI format includes a second slot offset field having a second value.] “and indicating a first slot for first acknowledgement information associated with the first transmission and a second slot for second acknowledgement information associated with the second transmission; and receiving, on one or more uplink control channels, the first acknowledgement information and the second acknowledgement information” [(claim 9), determine a first slot, from the first value of the first slot offset field, for transmission of a first physical uplink control channel (PUCCH) with a first hybrid automatic repeat request acknowledgement (HARQ-ACK) codebook that includes first HARQ-ACK information bits corresponding to the first one or more transport blocks; determine a second slot, from the second value of the second slot offset field, for transmission of a second PUCCH with a second HARQ-ACK codebook that includes second HARQ-ACK information bits corresponding to the second one or more transport blocks; (claim 3), receiving the first PDSCH and the second PDSCH when the second slot is after the first slot; and transmitting the first PUCCH and the second PUCCH. (claim 11), a transmitter configured to transmit the first PUCCH and the second PUCCH.]

As per claim 13, Papasakellariou discloses “The method of claim 12,” as [see rejection of claim 12.] “wherein transmitting the downlink control information message comprises: transmitting the downlink control information message over a set of downlink control channel occasions” [(claim 9),  a receiver configured to receive a first physical downlink control channel (PDCCH) and a second PDCCH, wherein: the first PDCCH includes a first downlink control information (DCI) format that schedules a reception of a first physical downlink data channel (PDSCH) that includes first one or more transport blocks, the first DCI format includes a first slot offset field having a first value, the second PDCCH includes a second DCI format that schedules a reception of a second PDSCH that includes second one or more transport blocks, the second DCI format includes a second slot offset field having a second value.]

As per claim 14, Papasakellariou discloses “The method of claim 12,” as [see rejection of claim 12.] “wherein the transmitted downlink control information message is associated with a first set of downlink control channel occasions associated with the first transmission and a second set of downlink control channel occasions associated with the second transmission” [(claim 9),  a receiver configured to receive a first physical downlink control channel (PDCCH) and a second PDCCH, wherein: the first PDCCH includes a first downlink control information (DCI) format that schedules a reception of a first physical downlink data channel (PDSCH) that includes first one or more transport blocks, the first DCI format includes a first slot offset field having a first value, the second PDCCH includes a second DCI format that schedules a reception of a second PDSCH that includes second one or more transport blocks, the second DCI format includes a second slot offset field having a second value.]

As per claim 15, Papasakellariou discloses “The method of claim 14,” as [see rejection of claim 14.] “wherein the first set of downlink control channel occasions is different than the second set of downlink control channel occasions” [(claim 9),  to receive a first physical downlink control channel (PDCCH) and a second PDCCH, wherein: the first PDCCH includes a first downlink control information (DCI) format that schedules a reception of a first physical downlink data channel (PDSCH) that includes first one or more transport blocks, the first DCI format includes a first slot offset field having a first value, the second PDCCH includes a second DCI format that schedules a reception of a second PDSCH that includes second one or more transport blocks, the second DCI format includes a second slot offset field having a second value.]

As per claim 16, Papasakellariou discloses “The method of claim 12,” as [see rejection of claim 12.] “wherein the first slot is different than the second slot” [(claim 9), determine a first slot, from the first value of the first slot offset field, for transmission of a first physical uplink control channel (PUCCH) with a first hybrid automatic repeat request acknowledgement (HARQ-ACK) codebook that includes first HARQ-ACK information bits corresponding to the first one or more transport blocks; determine a second slot, from the second value of the second slot offset field, for transmission of a second PUCCH with a second HARQ-ACK codebook that includes second HARQ-ACK information bits corresponding to the second one or more transport blocks; (claim 3), receiving the first PDSCH and the second PDSCH when the second slot is after the first slot; and transmitting the first PUCCH and the second PUCCH. (claim 11), a transmitter configured to transmit the first PUCCH and the second PUCCH.]

As per claims 17-23, as [see rejections of claims 1-7.]
As per claims 28-30, as [see rejections of claims 12-14.]

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US Patent Publications:
Papasakellariou (US 2022/0167375 A1)
Rastegardoost (US 2022/0007399 A1)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANG HANG YEUNG whose telephone number is (571)270-7319.  The examiner can normally be reached on M-F 8:00 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on (571) 272-3011.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MANG HANG YEUNG/Primary Examiner, Art Unit 2463